           Case 1:20-cr-00314-GHW Document 64 Filed 05/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :     S1 20 Cr. 314 (GHW)

                  - v. -                                      :     NOTICE

ETHAN PHELAN MELZER,                                          :

                           Defendant.                         :

----------------------------------------------------------------x

        PLEASE TAKE NOTICE that the undersigned will move this Court, before the

Honorable Gregory H. Woods, United States District Judge for the Southern District

of New York, at a time to be designated by the Court, for an order, pursuant to Rule

12 of the Federal Rules of Criminal Procedure and the Fifth Amendment, dismissing

certain counts against the defendant, and granting such further relief as the Court

deems just and proper.

Dated:           New York, New York
                 May 24, 2021
                                                              Respectfully submitted,
                                                              Federal Defenders of New York, Inc.

                                                              By:_/s/ Jennifer Willis___________
                                                              Jennifer Willis, Esq.
                                                              Jonathan Marvinny, Esq.
                                                              Sarah Baumgartel, Esq.
                                                              Anna Schneider, Esq.
                                                              Attorneys for Ethan Phelan Melzer
                                                              52 Duane Street, 10th Floor
                                                              New York, New York 10007
                                                              Tel.: (212) 417-8700
